     Case 1:19-cv-00625-AWI-BAM Document 42 Filed 04/17/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11   NATHAN HUNTER,                                       Case No. 1:19-cv-00625-AWI-BAM (PC)
12                          Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                          FOR MODIFICATION OF DISCOVERY
13              v.                                        AND SCHEDULING ORDER WITHOUT
                                                          PREJUDICE
14   FISHER, et al.,                                      (ECF No. 41)
15                          Defendants.                   FINDINGS AND RECOMMENDATIONS
                                                          REGARDING PLAINTIFF’S MOTION FOR
16                                                        PRELIMINARY INJUNCTION
                                                          (ECF No. 41)
17
                                                          FOURTEEN (14) DAY DEADLINE
18

19              Plaintiff Nathan Hunter (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this action filed pursuant to 42 U.S.C. § 1983. This action proceeds against

21   Defendants Cui,1 Thompson, Fisher, and Hernandez for excessive force in violation of the Eighth

22   Amendment.

23              On February 24, 2020, the Court issued a Discovery and Scheduling Order setting the

24   deadlines for filing dispositive motions, motions to amend the pleadings, and the deadline for

25   completion of discovery. (ECF No. 34.)

26              On April 15, 2020, Plaintiff filed the instant motion requesting an order for the Warden at

27   Corcoran State Prison to give Plaintiff access to the law library, and/or an order staying the

28   1
         Erroneously sued as Defendant “Chi.”
                                                         1
     Case 1:19-cv-00625-AWI-BAM Document 42 Filed 04/17/20 Page 2 of 5

 1   Discovery and Scheduling Order. (ECF No. 41.) Plaintiff states that as a result of COVID-19,

 2   his current institution has modified all aspects of prison operation in relation to prison officials,

 3   inmates, and programs. This has directly affected Plaintiff in studying law, preparing motions,

 4   legal copies, legal supplies, etc. Plaintiff argues that despite informing prison officials that he

 5   needs to access the law library and showing them the Court’s Discovery and Scheduling Order,

 6   prison officials haven’t allowed Plaintiff access to resources to address any legal matter or aspect

 7   of this civil action. Plaintiff further argues that he cannot properly prepare a motion or respond to

 8   any of Defendants’ motions without access to the library under the current state of operations at

 9   his institution. Plaintiff therefore requests the Court issue an order for the Warden of Corcoran

10   State Prison to give Plaintiff access to the law library, and/or to issue a stay of the Discovery and

11   Scheduling Order. (Id.)

12          The Court construes the request as a motion for preliminary injunction and a motion for

13   modification of the Discovery and Scheduling Order. Defendants have not yet had an opportunity

14   to respond, but the Court finds a response unnecessary. The motions are deemed submitted.

15   Local Rule 230(l).

16   I.     Motion for Preliminary Injunction

17          “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

18   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

19   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

20   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
21   favor, and that an injunction is in the public interest.” Id. at 20 (citations omitted). An injunction

22   may only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation

23   omitted).

24          Federal courts are courts of limited jurisdiction and in considering a request for

25   preliminary injunctive relief, the Court is bound by the requirement that as a preliminary matter, it

26   have before it an actual case or controversy. City of L.A. v. Lyons, 461 U.S. 95, 102 (1983);
27   Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S.

28   464, 471 (1982). If the Court does not have an actual case or controversy before it, it has no
                                                        2
     Case 1:19-cv-00625-AWI-BAM Document 42 Filed 04/17/20 Page 3 of 5

 1   power to hear the matter in question. Id. Requests for prospective relief are further limited by 18

 2   U.S.C. § 3626(a)(1)(A) of the Prison Litigation Reform Act, which requires that the Court find

 3   the “relief [sought] is narrowly drawn, extends no further than necessary to correct the violation

 4   of the Federal right, and is the least intrusive means necessary to correct the violation of the

 5   Federal right.”

 6             Furthermore, the pendency of this action does not give the Court jurisdiction over prison

 7   officials in general. Summers v. Earth Island Inst., 555 U.S. 488, 491–93 (2009); Mayfield v.

 8   United States, 599 F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction is limited to the parties

 9   in this action and to the viable legal claims upon which this action is proceeding. Summers, 555

10   U.S. at 491−93; Mayfield, 599 F.3d at 969.

11             Plaintiff has not met the requirements for the injunctive relief he seeks in this motion.

12   Plaintiff is requesting that the Court issue an order requiring the Warden of Corcoran State Prison

13   to allow Plaintiff to use the law library. The Warden is not a party to this action. “A federal court

14   may issue an injunction [only] if it has personal jurisdiction over the parties and subject matter

15   jurisdiction over the claim; it may not attempt to determine the rights of persons not before the

16   court.” Zepeda v. U.S. Immigration Serv., 753 F.2d 719, 727 (9th Cir. 1985). Thus, the Court

17   must deny Plaintiff’s motion because it lacks jurisdiction over the Warden of Corcoran State

18   Prison.

19             Further, Plaintiff’s motion makes no showing that he will suffer irreparable harm in the

20   absence of an injunction, that the balance of equities tips in his favor, or that an injunction is in
21   the public interest. Plaintiff has not alleged that he is at risk of missing any particular deadline in

22   this action or that he is currently attempting to draft or research a specific motion to be filed in

23   this action, and the Court has no pending motions filed by Defendants which would require the

24   filing of a response from Plaintiff. Should Plaintiff need additional time to complete legal

25   research or to draft any particular motion or response, he may file a motion asking the Court to

26   extend the applicable deadline at that time.
27   ///

28   ///
                                                         3
     Case 1:19-cv-00625-AWI-BAM Document 42 Filed 04/17/20 Page 4 of 5

 1   II.    Motion to Modify Discovery and Scheduling Order

 2          Plaintiff also requests that the Court issue an order staying the Discovery and Scheduling

 3   Order to preserve Plaintiff’s right to prosecute this action. (ECF No. 41.) The district court “has

 4   broad discretion to stay proceedings as an incident to its power to control its own docket.”

 5   Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis v. North American Co., 299 U.S. 248,

 6   254 (1936)). “Generally, stays should not be indefinite in nature.” Dependable Highway Exp.,

 7   Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066–67 (9th Cir. 2007). If a stay is especially long

 8   or its term is indefinite, a greater showing is required to justify it. Yong v. I.N.S., 208 F.3d 1116,

 9   1119 (9th Cir. 2000). The party seeking the stay bears the burden of establishing the need to stay

10   the action. Clinton, 520 U.S. at 708.

11          Plaintiff has not met his burden of establishing a need to stay this action. As noted above,

12   Plaintiff has not identified any particular deadlines that he is at risk of missing, or any particular

13   motions or discovery responses that he has been unable to prepare due to his limited access to the

14   law library. Plaintiff has not specified the length of the stay requested, and due to the uncertain

15   and changing circumstances surrounding CDCR’s response to COVID-19, the Court declines to

16   grant a request for an indefinite stay of this action. Again, if Plaintiff requires additional time to

17   meet a specific deadline in the future, he may file a motion setting forth good cause for the

18   extension of that deadline.

19   III.   Order and Recommendation

20          Accordingly, it is HEREBY ORDERED that Plaintiff’s motion for modification of the
21   Discovery and Scheduling Order, (ECF No. 41), is DENIED

22          Further, it is HEREBY RECOMMENDED that Plaintiff’s motion for preliminary

23   injunction, (ECF No. 41), be DENIED for lack of jurisdiction.

24          These Findings and Recommendation will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

26   (14) days after being served with these Findings and Recommendation, Plaintiff may file written
27   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

28   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
                                                        4
     Case 1:19-cv-00625-AWI-BAM Document 42 Filed 04/17/20 Page 5 of 5

 1   specified time may result in the waiver of the “right to challenge the magistrate’s factual

 2   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 3   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 16, 2020                              /s/ Barbara   A. McAuliffe          _
                                                           UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
